Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group III Claim 10 in the reply filed on 05/19/2022 is acknowledged.  Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Claims in Groups I and II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 10-17, Claim 10 depends from a withdrawn claims 9 and 1 and claims 11-17 indirectly depend from withdrawn claims 9 and 1.      
Claim 10 recites the limitation “the timepiece movement”.  There is insufficient antecedent basis for this limitation in the claim 10 under consideration.  The terminology should be changed to “a timepiece movement”.  
Claims 11-17 recite “the timepiece component”.  There is insufficient antecedent basis for this limitation in claim 10 under consideration from which these claims depend and in these claims themselves.  The terminology should be changed to “a timepiece component” in at least Claim 11.   Additionally for Claim 11 the recitation is unclear and vague because Claim 10 does not have a timepiece component.  Furthermore Claim 11 recites “the coating film contains a polymer obtained by polymerizing the metal alkoxide”.  The terminology “the coating film” and “the metal alkoxide” lack antecedent basis in Claim 10 and are indefinite.  
Claim 12 recites “according to claim 10, wherein the metal alkoxide has a long chain polymer group”.  This recitation is indefinite in lacking antecedent basis for “the metal alkoxide”.    
Claim 14 recites “the surface of the substrate, and wherein the coating film is disposed on the surface of the silicon oxide layer, which lacks antecedent basis for “the surface”, “the substrate”, “the coating film”, and “the surface of the silicone layer” in Claim 14 or Claim 10 from which Claim 14 depends.  Therefore Claim 14 is indefinite.  
Claim 15 recites “the metal alkoxide” which lacks antecedent basis in Claim 15 and Claim 10 from which claim 15 depends and is therefore indefinite.  
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claim(s) 10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-167808 Sato et al, a copy of which was provided by Applicants with an English machine translation.  The latter will be referenced for disclosures in this Office Action and will be referred to as “Sato”.    
Regarding Claims 10 and 16-17 Sato discloses in the entire document particularly in the abstract and at ¶s 0020, 0023, 0035, 0037, 0044-0050, 0052, 0058 and Figures 1-5 discloses a timepiece, mechanical part, a mechanical assembly, a timepiece part having: a machine component 126g which is mainly composed of a silicon material and has a through hole 126k to which a shaft member 126f can be fitted, the inner peripheral surface of the through hole is covered by a stress buffer layer 126s, and the stress buffer layer can be brought into contact with the shaft member.  The machine component {as for timepiece component of pending claim 11} which reduces stress in fitting shaft members and decreases energy necessary for rotation movement, a method of manufacturing the same, a machine component assembly {reading on timepiece movement of pending Claim 10} and a clock {reading on timepiece}.  From Figs. 1-3 and ¶ 0020 the movement 100 of a mechanical clock has the cope plate 102 which constitutes the substrate of the movement 100.  The winding core 110 is included in the winding core guidance hole 102a of the cope plate 102 pivotable. The dial window 104 (refer to Fig.2) is attached to the movement 100 {reading on timepiece movement of pending Claim 10}. The side at which the dial window 104 is arranged among the both sides of the cope plate 102 is generally called the back side of the movement 100, and the near opposite side where the dial window 104 is arranged is called the side front of the movement 100.  The wheel train built into the side front of the movement 100 is called a front wheel train, and the wheel train built into the back side of the movement 100 is called a back wheel train.  From ¶ 0023 based on rotation of the No. 2 vehicle 124, the tube kana 150 rotates simultaneously, and the minute hand 152 attached to the tube kana 150 displays a "minute. 11.   The mechanism slips over the No. 2 vehicle 124 are provided by the tube kana 150.  Based on rotation of the tube kana 150, the scoop wheel 154 rotates via rotation of the back vehicle of a day, and the hour hand 156 attached to the scoop wheel 154 displays a "time” {reading on indicating hands driven by the timepiece movement of pending Claim 10}.  Figs. 2-3 shows a portion of the escape wheel of the mechanical component {reading on pending Claim 16}.  From ¶ 0022, 0035- the escape wheel 130 rotates via rotation of the No. 4 vehicle 128 or No. 3 vehicle 126 or No. 2 vehicle 124.  As shown in Fig.4 - Fig.5, the No. 3 vehicle 126 is provided with the following: The No. 3 kana 126f, and 126g of the No. 3 gears showing the escape wheel with a rim, 126g with a plurality of teeth 126d and a first and second holder 126j extending from the rim to towards the hole for the axle as shown in Fig. 6 and intersecting at one end of 126h a second holder for a first portion and having a second portion at the other end of the 126h at 126c {reading on pending Claim 17}.  From ¶ 0037 and Fig. 7 a SiO2 film 12 (mask) is formed on Si substrate 10. The SiO2 film 12 can be manufactured using methods, such as a sputtering and CVD (Chemical Vapor Deposition). The thickness of the SiO2 film 12 is formed at 10 nm or more and 10 µm or less { like for pending Claim 14}.  These disclosures anticipate or render obvious Claims 10 and 16-17.  
Claim Rejections - 35 USC § 103
Claim(s) 11-15 are rejected under 35 U.S.C. 103 as obvious over Sato in view of U.S. 2014/0288231, Fujita et al. further in view of US 2017/0205538, Furusato et al. (hereinafter “Furusato”) evidenced by U.S. 2010/0231631, Hosaka, (hereinafter “Hosaka”).
Regarding Claims 11-15 Sato is applied as to Claims 10-11, however Sato does not expressly disclose a coating film obtained by polymerizing the metal alkoxide.    
Fujita discloses in the abstract and at ¶s 0001, 0016 and 0034 a fluorine-containing copolymer comprising a copolymer of a polyfluoroalkyl alcohol (meth)acrylic acid derivative represented by the general formula: CnF2n+1(CH2CF2)a(CF2CF2)b(CH2CH2)cOCOCR=CH2, wherein R is a hydrogen atom or a methyl group, n is an integer of 1 to 6, a is an integer of 1 to 4, b is an integer of 1 to 3, and c is an integer of 1 to 3, and styrene or a derivative thereof; and also disclosed is a surface modifier comprising the fluorine-containing copolymer as an active ingredient.  When the fluorine-containing copolymer is used as an active ingredient of a surface modifier, the heat resistance of the surface modifier can be further improved.  The fluorine-containing copolymer that is a copolymer of a (meth)acrylic acid derivative containing a perfluoroalkyl group having six or less carbon atoms, which is said to have low bioaccumulation potential; and a heat-resistant surface modifier comprising the fluorine-containing copolymer as an active ingredient.  Examples of styrene or a derivative thereof to be reacted with such a polyfluoroalkyl alcohol (meth)acrylic acid derivative include α-methoxystyrene, p-methoxystyrene.  The surface modifier can be effectively used as a water- and oil-repellent agent to be applied to metal, paper, film, fiber, cloth, fabric, carpet, or textile products or as an oil barrier, which prevents leakage of lubricating oil from the sliding surface to its surrounding area, for use in sliding parts of watches, motors, single-lens reflex camera lenses, and other precision instruments, or parts adjacent to such sliding parts.  As the application method, coating, dipping, spraying, padding, roll coating, or a combination of these methods is generally used.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Sato the timepiece with the machine movement as a timepiece component escape wheel with indicating hands for a clock for telling time and stress buffer layer for reducing stress in fitting shaft members and decreases energy necessary for rotation movement, as afore-described for Claim 10, where from Fujita the fluorine-containing copolymer comprising a copolymer of a polyfluoroalkyl alcohol methacrylic acid derivative with methoxystryrene { i.e. alkoxy} is substituted for or combined with the stress buffer layer given the similar purpose of decreasing energy necessary for rotation movement as a use in sliding parts for watches motivated to also prevent leakage of lubricating oils from sliding surfaces as those for decreasing energy necessary for rotation movement as for Claims 12-15.  Furthermore Fujita would be combined with Sato with a reasonable expectation of success to one skilled in the art because both Fujita and Sato have treatments for watch or clock sliding parts.  
However Sato as modified does not expressly disclose a polymerizing metal alkoxide fluoroalkyl, perfluoroalkyl or perfluoroalkylene ether group compound.  
Furusato discloses a method of manufacturing a light-transmitting member, a timepiece, and a light-transmitting member, relating to a coating film, and discloses in the abstract and a ¶s 0022-0024, 0051, and 0119-0130) that an anti-reflection layer 10 is formed on one face of a base material 5, and an anti-fouling layer 15 is formed on a low refractive index layer 12 of silicon oxide (SiO2) that is the uppermost upper layer 10.  By forming the fluorine-containing organosilicon compound on the antireflection layer 10 of the silicon oxide layer {reading on pending Claim 14} as the antifouling layer 15, it is possible to obtain a light-transmitting member lC having an excellent water-and oil-repellent effect and excellent scratch resistance and high surface smoothness and abrasion resistance and chemical resistance.  The thickness of the antifouling layer 15 is not particularly limited, and is preferably 0.001 to 0.05 μm.  Specific examples of the fluorine-containing organosilicon compound include TSL8233, Optool DSX, and KY-130, which are the same as Applicants’ polymerizing metal alkoxide with a long chain polymer group with a fluoroalkyl group, perfluoroalkyl group and perfluoroalkylene ether group of TSL8233, Optool DSX, and KY-130 at ¶ 0119 as silane coupling agents of U.S. Patent Application Publication 2019/0076876 (“Pub”) as representing Applicants’ application as filed.  Sufficient scratch resistance can be obtained when the light-transmitting member lC is applied as a cover member of a watch, a portable information device, or the like.  Given that the fluorine-containing organosilicon compound of TSL8233, Optool DSX, and KY-130 of Furusato are the same as Applicants TSL8233, Optool DSX, and KY-130 for the same purpose as for the copolymer of a polyfluoroalkyl alcohol (meth)acrylic acid derivative of Sato as modified of light, organic compound having fluorine atoms to parts for clocks and watches to improve the friction resistance of the abutments, the fluorine-containing organosilicon compound of Furusato can be substituted for or combined with the copolymer of a polyfluoroalkyl alcohol (meth)acrylic acid derivative of Sato as modified.  Hosaka evidences at ¶ 0349 that a fluorine water-repellent material, such as OPTOOL DSX (Daikin Industries, Ltd.) is sometimes called alkoxysilane terminus modified perfluoropolyether.  Such evidence shows OPTOOL DSX is a metal of silicon alkoxide 
Applicants are reminded regarding the terminology of Claim 11 “contains a polymer obtained by polymerizing the metal alkoxide” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Sato as modified the timepiece with the machine movement as a timepiece component escape wheel with indicating hands for a clock for telling time and stress buffer layer on silicon oxide for reducing stress in fitting shaft members and decreases energy necessary for rotation movement, as afore-described for Claim 10, where a fluorine-containing copolymer comprising a copolymer of a polyfluoroalkyl alcohol methacrylic acid derivative with methoxystryrene { i.e. alkoxy} is substituted for or combined with the stress buffer layer, as afore-described for Claim 10, where from Furusato a fluorine-containing organosilicon compound of TSL8233, Optool DSX, and KY-130 silane coupling alkoxy silane depositable over a silicon oxide is substituted for or combined with a polyfluoroalkyl alcohol methacrylic acid derivative with methoxystryrene of modified Sato over a silicon oxide given the similar purpose of decreasing energy necessary for rotation movement as a use in sliding parts for watches as in reducing abrasion with the fluorine-containing organosilicon compound of TSL8233, Optool DSX, and KY-130 silane coupling alkoxy silane motivated to also have water and oil repulsion and chemical resistance as for Claims 12-15.  Furthermore Furusato would be combined with Sato as modified with Fujita with a reasonable expectation of success to one skilled in the art because both Furusato and Sato modified with Fujita have treatments for watch or clock parts for sliding as in abrasion resistant.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787